Citation Nr: 0610286	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision in 
which the RO denied the veteran's claim for a rating higher 
than 30 percent for an anxiety disorder with schizoid 
features (anxiety disorder).  The veteran filed a notice of 
disagreement (NOD) in October 2003.  In a November 2003 
rating decision, the RO granted the veteran a rating to 50 
percent for his service-connected psychiatric disability, 
effective August 16, 2002.  In December 2003, the RO issued a 
statement of the case (SOC).  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2004.  

Later in February 2004, the veteran requested a hearing 
before RO personnel; in  March 2004, the veteran withdrew 
that request.

In June 2005, the Board remanded the matter of an increased 
rating to the RO to afford the veteran due process and for 
other development.  The RO increased the evaluation to 70 
percent, effective August 16, 2002 (as reflected in a January 
2006 Supplemental SOC (SSOC)).  However, inasmuch as a higher 
evaluation is available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for a higher rating remains viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's service-connected psychiatric disability is 
manifested, primarily, by essentially normal thought process 
but depressed mood, depressed or blunted affect, depressive 
ideation, helplessness and hopelessness, sleep impairment, 
social isolation, chronic irritability and some anger control 
problems, and considerable difficulty with work and 
interpersonal relationships; these symptoms are reflective of 
no more than occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for an 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through notice letters issued in December 2002 and July 2005,  
the SOC of December 2003, and the SSOC of January 2006, the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The RO also 
requested that the veteran provide the RO with any evidence 
or information in his possession pertaining to his claim.  

As regards VA's notice requirements, the Board notes that, in 
the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran before and after 
the rating action on appeal.  However, the lack of any pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, the SOC issued in December 
2003 as well as the SSOC of January 2006 notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the July 2005 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter, the SOC, 
and the SSOCs, the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers other than those identified below from 
whom he wanted the RO to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  


More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the SOC and 
SSOCs, which is sufficient under Dingess/Hartman.  The Court 
also stated that VA notice must include information regarding 
the effective date that may be assigned.  While no such 
notice has been provided, in this case, the veteran was 
assigned an effective date coinciding with the date of his 
claim, August 16, 2002, and neither he nor his representative 
has even suggested any challenge to the effective date of the 
increase.  Hence, any RO omission in this regard is, 
essentially, harmless.  Id.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  A summary of the veteran's 
treatment by a private psychiatrist is associated with the 
claims file.  Also, in connection with his claim, the 
appellant has been afforded  VA examinations, the reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim that needs to be obtained.  In January 
2006, the RO communicated to the veteran that he would be 
allowed an additional 60 day period to supplement the record; 
however, that same month, the veteran's representative 
elected to rest the appeal on the record.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision of the increased rating claim on appeal. 

II.  Background

Pursuant to a June 1949 rating, the RO initially established 
service connection, and assigned a 10 percent rating, for an 
anxiety reaction.  A 30 percent rating was in effect from 
March 1956.  The present appeal stems from a claim for 
increased rating filed in August 2002.  

The veteran's private psychiatrist reported that he treated 
the veteran for major depressive disorder.  His notable 
symptoms included depressed mood, accompanied by symptoms of 
anhedonia and dysphoria.  He had a lack of energy and 
motivation and stayed home most of the day.  He reportedly 
suffered from dysfunctions in social and personal life.  He 
also had prominent symptoms of Parkinson's Disease, which 
aggravated his psychiatric condition.  He was reportedly 
extensively limited in his cognitive and emotional 
functioning, with memory problems with a limited ability to 
comprehend new information.

At the time of a VA examination in December 2003, the veteran 
was 81 years of age.  He then reported increased anger over 
the past few years, which included waving his arms around his 
wife but without striking her.  He indicated that he did not 
want to interact with people anymore and wanted to be left 
alone.  He reported some immediate memory loss but remote 
memory was intact.  Reportedly, he had thought about suicide 
in the past but would not act on such thoughts because of his 
religion.  He reported frequent nightmares, without recalling 
the content; some of the nightmares related to when he was 
working and experiencing difficulties with a supervisor.  

On examination, the veteran's appearance was appropriate and 
his attitude was cooperative.  Mood and affect were 
depressed.  He was anxious.  Perception indicated no 
impairment in thought process.  He was oriented to time, 
place and person.  His memory and concentration were intact.  
He had some difficulty with abstractions in terms of being 
too concrete.  Judgment and impulse control were intact, and 
he had insight into his condition.  He reported the absence 
of interaction with friends and acquaintances.  He did go 
shopping and was able to drive.  His retirement was reported 
as partially due to his service connected condition, which 
also interfered with his ability to constantly work.  In 
summary, the examiner characterized his mental disorder as 
deteriorating, with increased anxiety and some increase in 
depression.  The examiner also noted that the veteran had a 
decrease in social and industrial activities, but that the 
assessment did not support the frequency of memory lapses 
reported.  The diagnosis was generalized anxiety disorder.  
The examiner assigned Global Assessment of Functioning (GAF) 
score of 44.   

The veteran was afforded another VA examination in November 
2005.  He then reported anxiety, poor sleep along with 
feelings of worthlessness, helplessness and sadness.  He 
indicated that he felt irritable, and the examiner noted that 
his symptoms seemed "moderate" in nature.  The veteran 
reported being married for 56 years but characterized his 
relationship by frequent arguments.  The examiner noted that 
he was cooperative, and that he walked with the help of a 
walker.  He was taking Lexapro, which reportedly was 
beneficial.  Mood was neutral and there were no perceptual 
problems.  Affect was blunted.  Speech, thought content and 
process were normal.  There was no suicidal or homicidal 
ideation.  Impulse control was fair.  Memory was 3/3 but he 
was unable to do serial 7's.  The examiner noted that the 
veteran spends most of his time at home with his wife and 
daughter, and that he appeared to maintain no other contacts.  
Diagnoses were generalized anxiety disorder, depression NOS.  
The examiner assigned a GAF of 40, noting that the veteran's 
symptoms were moderately severe.  The examiner also note that 
he had problems at work as well as with relationships, and 
sporadic suicidal ideation.  His symptoms of depression 
included depressed mood, sadness, diminished enjoyment in 
life, feelings of helplessness, hopelessness, difficulty in 
sleep and sporadic suicidal ideation.  His symptoms of 
anxiety included anxiety, tension, sporadic panic attacks, 
irritability and short temper.  The examiner concluded that 
the veteran's depression was as likely as not related to his 
anxiety. 

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the claim is one for an increased rating, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
Although the current 70 percent rating for the veteran's 
anxiety disorder has been assigned pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9400, the actual criteria for rating 
the veteran's disability is set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.

Pursuant to the General Rating Formula, a 70 percent rating 
is warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

A 100 percent rating is warranted for total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Considering the evidence in light of the above-noted 
criteria, the Board finds that the criteria for more the 
maximum, 100 percent rating for the veteran's service-
connected psychiatric disability are not met.

Collectively, the medical evidence pertinent to this appeal 
reflects that the veteran's service-connected psychiatric 
disability is manifested, primarily, by depressed mood, 
blunted affect, depressive ideation, helplessness and 
hopelessness, sleep impairment, social isolation, chronic 
irritability and some anger control, and considerable 
difficulty with work and interpersonal relationships.  The 
Board finds that, overall, these symptoms are reflective of 
no more than occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood, due to such symptoms as impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.  
This disability picture is wholly consistent with the 
criteria for the current 70 percent rating.

The Board is cognizant that the veteran's reports of some 
suicidal ideation is representative of a serious psychiatric 
illness; however, this is contemplated in the current 70 
percent rating.  g.  Significantly, the  symptoms required 
for the 100 percent rating-to include grossly inappropriate 
behavior; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
persistent danger of hurting oneself or others; intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name-are 
not demonstrated or approximated.  Hence, total occupational 
and social impairment, warranting assignment of the 100 
percent rating for service-connected psychiatric disability, 
simply is not demonstrated.  

The Board also points out that neither of the GAFs assigned 
in this case, 44 in December 2003, and 40 in November 2005, 
provides a basis, alone, for assignment of the maximum, 100 
percent  rating.

According to the Fourth Edition of the American Psychiatric 
Association 's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).

The GAF of 44 assigned by the December 2003 VA examiner more 
closely approximates the veteran's reported symptomatology, 
and is thus, is consistent with the current 70 percent 
rating.  Per the DSM-IV, a GAF of 41 to 50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In this case, the examiner 
assigned a mid-range GAF score, which represents that some, 
but not all of the defining criteria have been met.  Clearly, 
then, this score provides no basis for assignment of the 
higher rating.  

Also per the DSM-IV, a GAF score in the 31 to 40 range 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).

Although, the November 2005 VA examiner assigned a GAF of 40, 
as noted above, the medical evidence affirmatively shows that 
the condition is not manifested by gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  Although the veteran suffers from social 
impairment, his symptoms have not caused total social or 
occupational impairment.  In this regard, the Board observes 
that the veteran has participated in the treatment of his 
condition, and appears to be compliant with his medication 
regimen and with therapy.  Moreover, although he reports 
frequent arguments, the veteran continues to be married to 
and live with his wife of 56 years as well as his daughter.  

The above-determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally., 
the Board finds that there is no showing that the veteran's 
service-connected psychiatric disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of the higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the December 
2003 SOC).  In this regard, the Board notes that the 
current,70 percent rating already contemplates substantial 
interference with employment.  The veteran has asserted that 
he experienced employment difficulties and ultimately left 
employment largely due to his service connected mental 
disorder.  However, the veteran's assertion, even if true, is 
not necessarily, inconsistent with the level of interference 
with employment contemplated in the current rating.  Here, 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no objective evidence that 
the disability warrants frequent treatment-much less, 
frequent periods of hospitalization-nor is there evidence 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Under these circumstances, the claim for a rating in excess 
of 70 percent for anxiety disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

A rating in excess of 70 percent for an anxiety disorder is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


